DETAILED ACTION

Status of Claims
Amendment filed March 24, 2021 is acknowledged.   
Claims 2, 9, and 13 have been cancelled by the applicant.
Claims 1, 3-8, 10-12, and 14-20 are pending. 
Claims 1, 5, 8, 16, 17 have been amended.    
Claims 1, 3-8, 10-12, and 14-20 are examined below.
Claims 1, 3-8, 10-12, and 14-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive.
First, applicant argues:
Kang shows that the first region S 110 is a bent region and configured to set a fanout trace (see paragraph [0035] and FIG. 5). Furthermore, Kang discloses that transistors are disposed in the non-foldable region S121, not in the bent region S110, so that it reduces damage during bending the region S110.
However, compared to Kang and the first embodiment of the present application, the AMOLED display panel of the present claims comprises a display light-emitting region D1, a driving circuit region D2, a fan-out region D3, and a bending region D4. The fan-out region D3 is formed as an [sic] non-folding region, which is different from the bent region S110 for setting a fanout trace as disclosed by Kang. Furthermore, the fan-out region of the present claims comprises a first portion covered by the display light-emitting region and a second portion disposed outside the display light-emitting region, so the fan-out region cannot be bent.



However, the Kang teaches S121 which may be considered the fan-out region, as discussed in the rejections below.  Thus, applicant’s argument is not persuasive.

Next, applicant argues:
In addition, Kang fails to disclose an area of each of the driving units is less than an area of each of the display units in the lower edge region in FIG. 5 and FIG. 7, as mentioned in at least claim 1. It can be known that an area of each of the driving units is equal to an area of each of the display units in FIG. 5 and FIG. 7 of Kang.

However, as shown in the rejections below, Kang does indeed teach that the area of each of the driving units is less than an area of the each of the display units in the lower edge region.  Thus, applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lower edge region" in line 25.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, this particular instance of “the lower edge region” will be interpreted as “a lower edge region.”
Claim 1 recites the limitation "the intermediate edge region" in line 26.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, this particular instance of “the intermediate edge region” will be interpreted as “an intermediate edge region.”
Claim 3 depends on claim 1, and thus inherits all the rejections thereon.
Claim 4 depends on claim 1, and thus inherits all the rejections thereon.
Claim 5 depends on claim 4, and thus inherits all the rejections thereon.
Claim 6 depends on claim 1, and thus inherits all the rejections thereon.
Claim 7 depends on claim 1, and thus inherits all the rejections thereon.
Claim 8 recites the limitation "the lower edge region" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, this particular instance of “the lower edge region” will be interpreted as “a lower edge region.”
Claim 8 recites the limitation "the intermediate edge region" in line 29.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, this particular instance of “the intermediate edge region” will be interpreted as “an intermediate edge region.”
Claim 10 depends on claim 8, and thus inherits all the rejections thereon.
Claim 11 depends on claim 8, and thus inherits all the rejections thereon.
Claim 12 depends on claim 11, and thus inherits all the rejections thereon.
Claim 14 depends on claim 8, and thus inherits all the rejections thereon.
Claim 15 depends on claim 8, and thus inherits all the rejections thereon.
Claim 16 depends on claim 15, and thus inherits all the rejections thereon.
Claim 17 depends on claim 8, and thus inherits all the rejections thereon.
Claim 18 depends on claim 11, and thus inherits all the rejections thereon.
Claim 19 depends on claim 11, and thus inherits all the rejections thereon.
Claim 20 depends on claim 11, and thus inherits all the rejections thereon.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 8, 10-12, 14-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. of record (US Pub. No. 2016/0218162; hereinafter “Kang”).

Regarding claim 1, Kang teaches an active-matrix organic light-emitting diode (AMOLED) display panel, comprising: 
a driving circuit region (Figure 5: wherever TR1 and TR2 exist) for driving a display light-emitting region to emit light; 
a fan-out region (Figure 5: S121); and 

a bending region (S110) connected to the fan-out region (S121);
wherein the fan-out region is a non-folding region (S121), and the fan-out region comprises a first portion covered by the display light-emitting region and a second portion disposed outside the display light-emitting region (see Figure 5 reproduced below);

    PNG
    media_image1.png
    665
    592
    media_image1.png
    Greyscale

wherein a fanout trance is set in the non-folding region (S121 which is NOT S110);
wherein an area of the driving circuit region is less than an area of the display light-emitting region, and the display light-emitting region completely covers the driving circuit region and at least a portion of the fan-out region (Figure 5; see below);

    PNG
    media_image2.png
    729
    643
    media_image2.png
    Greyscale

wherein the driving circuit region comprises a plurality of driving units (TR1, TR2), the display light- emitting region comprises a plurality of display units (10 and 20), each of the driving units is electrically connected to one of the display units, (Figure 7); 
wherein each of the driving units comprises a driving thin film transistor for driving the display units to emit light (TR1, TR2), and the driving thin film transistor comprises a source/drain (AC and DE) and a planar layer (IL3) disposed on the source/drain;
wherein each of the display units comprises an anode (E1) disposed on the planar layer and a pixel defining layer disposed on the anode (the bank between adjacent 10 and 20; Figure 7), and the pixel defining layer is provided with an opening (area in which 10 and 20 exist);  
wherein 18the source/drain is electrically connected to the anode (DE); 

wherein in one of the driving units disposed in the lower edge region and in one of the display units which is electrically connected to each of the driving units disposed in the lower edge region and located near the first edge, the source/drain of each of the driving units is closer to the first edge in relative to the anode of the one of the display units (Figure 7 and Figure 5, reproduced below);

    PNG
    media_image3.png
    665
    630
    media_image3.png
    Greyscale

wherein the driving circuit region comprises an intermediate region (S122) and a lower edge region (S121) disposed below the intermediate region, and a distance between each two of the driving units disposed in the intermediate region is greater than a distance between each two of the driving units disposed in the lower edge region (Figure 5); 


    PNG
    media_image2.png
    729
    643
    media_image2.png
    Greyscale

wherein the display light-emitting region comprises a first display light-emitting region corresponding to the lower edge region (Figure 5) and a third display light-emitting region corresponding to the fan-out region (Figure 5), and at least a portion of the driving units is electrically connected to the display units disposed in the third display light-emitting region (Figure 5); and 
wherein the fan-out region is disposed at one side of the lower edge region (Figure 5).

Regarding claim 3, Kang teaches a distance between the source/drain of each of the driving units and the anode in the lower region is larger from a side near the first edge to another side away from the first edge (Figure 7).

Regarding claim 4, Kang teaches a length of the source/drain of each of the driving units electrically connected to the anode of the display unit disposed in the lower edge region is longer from a side near the first edge to another side away from the first edge (Figure 7).

Regarding claim 8, Kang teaches an active-matrix organic light-emitting diode (AMOLED) display panel, comprising: 
a driving circuit region (Figure 5: wherever TR1 and TR2 exist) for driving a display light-emitting region to emit light; 
a fan-out region (S121) for setting a fan-out trace; 
a display light-emitting region (100) disposed above the driving circuit region and the fan-out region; and
a bending region connected to the fan-out region (S110);
wherein the fan-out region is a non-folding region (S121), and the fan-out region comprises a first portion covered by the display light-emitting region and a second portion disposed outside the display light-emitting region;

    PNG
    media_image1.png
    665
    592
    media_image1.png
    Greyscale

wherein the fanout trace is set in the non-folding region (S121);
wherein an area of the driving circuit region is less than an area of the display light-emitting region, and the display light-emitting region completely covers the driving circuit region and at least a portion of the fan-out region (Figure 5; reproduced below); 

    PNG
    media_image2.png
    729
    643
    media_image2.png
    Greyscale

wherein an area of each of the driving units disposed in the lower edge region is less than an area of each of the display units disposed in the lower edge region (see Figure above);
wherein the driving circuit region comprises a plurality of driving units (TR1, TR2), the display light-emitting region comprises a plurality of display units (10 and 20), each of the driving units is electrically connected to one of the display units (Figure 7), and an area of each of the driving units is less than an area of each of the display units (Figure 5);
wherein each of the driving units comprises a driving thin film transistor (TR1, TR2) for driving the display units emitting, and the driving thin film transistor comprises a source/drain (DE) and a planar layer (IL3) disposed on the source/drain; 

wherein the source/drain is electrically connected to the anode (DE); 
wherein the lower edge region comprises a first edge, and the first edge is disposed at a side of the lower edge region close to the intermediate region (Figure 5); and 
wherein one of the driving units is disposed in the lower edge region and one of the display units is electrically connected to the one of driving units disposed in the lower edge region and located near the first edge, the source/drain of each of the driving units is closer to the first edge in relative to the anode of each of the display units (Figure 5). 

Regarding claim 10, Kang teaches the driving circuit region comprises a plurality of driving units, the display light-emitting region comprises a plurality of display units, each of the driving units is electrically connected to one of the display units (Figure 5); and
the driving circuit region comprises an intermediate region (upper portion of S122) and a lower edge region (lower portion of S122) disposed below the intermediate region, and an area of each of the driving units disposed in the intermediate region is equal to an area of each of the display units disposed in the intermediate region (Figure 5: S122).  

Regarding claim 11, Kang teaches the driving circuit region comprises an intermediate region (upper portion of S122) and a lower edge region (upper portion of S121) disposed below the intermediate region, and a distance between each two of the driving units disposed in the 

Regarding claim 12, Kang teaches the display light-emitting region comprises a first display light-emitting region corresponding to 20the lower edge region (upper portion of S121) and a third display light-emitting region corresponding to the fan-out region (lower portion of S121), and at least a portion of the driving units is electrically connected to the display units disposed in the third display light-emitting region (Figure 5).  

Regarding claim 14, Kang teaches a distance between the source/drain of each of the driving units and the anode in the lower edge region is larger from a side near the first edge to another side away from the first edge (Figure 7).  

Regarding claim 15, Kang teaches a length of the source/drain of each of the driving units electrically connected to the anode of each of the display units disposed in the lower edge region is longer from a side near the first edge to another side away from the first edge (Figure 7).  

Regarding claim 18, Kang teaches the fan-out region is disposed at one side of the lower edge region (Figure 5), and the fan-out region comprises a first portion covered by the display light-emitting region and a second portion disposed outside the display light-emitting region (Figure 5, reproduced below).  

    PNG
    media_image1.png
    665
    592
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang.

Regarding claim 7, Kang discloses the claimed invention except for two side edge regions disposed at both sides of the intermediate region, and a distance between each two of the driving units disposed in the intermediate region is greater than a distance between each two the driving units disposed at each of the two side edge regions. It would have been obvious to one having ordinary skill in the art at the time the invention was made to simply include multiple St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 19, Kang discloses the claimed invention except for two side edge regions disposed at both sides of the intermediate region, and a distance between each two of the driving units disposed in the intermediate region is greater than a distance between each two of the driving units disposed at the two side edge regions. It would have been obvious to one having ordinary skill in the art at the time the invention was made to simply include multiple bending regions, and thus the two side regions as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 20, Kang discloses the claimed invention except for an upper edge region disposed above the intermediate region, and a distance between each two of the driving units disposed in the intermediate region is greater than a distance between each two of the driving units disposed at the upper edge region. It would have been obvious to one having ordinary skill in the art at the time the invention was made to simply include multiple bending regions, and thus the two side regions as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claims 4, 1, 15, and 13, respectively, and further in view of Choi et al. of record (US Pub. No. 2017/0162637; hereinafter “Choi”).

Regarding claim 5, Kang teaches each of the driving thin film transistors comprises a substrate (Figure 7), an active layer (AC) disposed on the substrate, a first gate (GE) disposed on the active layer, the source/drain (DE) disposed on the gate, and the planar layer disposed on the source/drain (IL3); and 
the source/drain of the driving thin film transistor is electrically connected to the through a via hole (Figure 7).

Thus, Kang is shown to teach all the limitations of claim 5 with the exception of:
(a) a second gate disposed on the first gate, and
(b) the source/drain disposed on the second gate.

However, Choi teaches an analogous device in which a driving pixel TFT comprises a first gate G1/C1 and a second gate C2 (Figure 6; paragraphs 113-114) in order to construct the storage capacitor immediately above the first transistor, saving space and processing steps (paragraphs 145-146).  Thus, it would have been obvious at the time of filing to construct the TFT to have stacked first and second gate electrodes as taught by Choi in such a way as to reduce costs but maintain functionality.

Regarding claim 6, Kang teaches each of the driving thin film transistors comprises a substrate (Figure 7), an active layer (AC) disposed on the substrate, a first gate (GE) disposed on the active layer, the source/drain (DE) disposed on the gate, the planar layer (IL3) disposed on the source/drain;
the source/drain of the driving thin film transistor is electrically connected to the anode of the corresponding display unit (Figure 7); and 
a length of the source/drain (DE) of another one of the driving units electrically connected to the anode of another one of the display units disposed in the lower edge region and away from the first edge is longer than a length of the source/drain of the one of the driving units near the first edge (Figure 7).  

Thus, Kang is shown to teach all the limitations of claim 5 with the exception of:
(a) a second gate disposed on the first gate, and
(b) the source/drain disposed on the second gate. 
(c) a source/drain trace disposed on the planar layer;
(d) the source/drain of the driving thin film transistor is electrically connected to the anode of the corresponding display unit through the source/drain trace
(e) a length of the source/drain trace of another one of the driving units electrically connected to the anode of another one of the display units disposed in the lower edge region and away from the first edge is longer than a length of the source/drain trace of the one of the driving units near the first edge.  

Regarding (a) and (b), Choi teaches an analogous device in which a driving pixel TFT comprises a first gate G1/C1 and a second gate C2 (Figure 6; paragraphs 113-114) in order to construct the storage capacitor immediately above the first transistor, saving space and processing steps (paragraphs 145-146).  Thus, it would have been obvious at the time of filing to construct the TFT to have stacked first and second gate electrodes as taught by Choi in such a way as to reduce costs but maintain functionality.

Regarding (c), (d), and (e), Choi teaches an additional source/drain trace (ML) to accommodate for the additional DLj, DLj+1, and DLj+2 data lines, such that more lines may be included in a smaller space while still accommodating openings in the display (paragraphs 89-91).  It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the stacked data lines of Choi in the device of Kang in order to make a more robust device capable of accommodating different desired limitations to the shape of the device without compromising function.

Regarding  claim 16, Kang teaches each of the driving thin film transistors comprises a substrate (Figure 7), an active layer (AC) disposed on the substrate, a first gate (GE) disposed on the active layer, the source/drain (DE) disposed on the gate, and the planar layer disposed on the source/drain (IL3); and 
the source/drain of the driving thin film transistor is electrically connected to the anode through a via hole (Figure 7).

Thus, Kang is shown to teach all the limitations of claim 5 with the exception of:

(b) the source/drain disposed on the second gate.

However, Choi teaches an analogous device in which a driving pixel TFT comprises a first gate G1/C1 and a second gate C2 (Figure 6; paragraphs 113-114) in order to construct the storage capacitor immediately above the first transistor, saving space and processing steps (paragraphs 145-146).  Thus, it would have been obvious at the time of filing to construct the TFT to have stacked first and second gate electrodes as taught by Choi in such a way as to reduce costs but maintain functionality.

Regarding claim 17, Kang teaches each of the driving thin film transistors comprises a substrate (Figure 7), an active layer (AC) disposed on the substrate, a first gate (GE) disposed on the active layer, the source/drain (DE) disposed on the gate, the planar layer (IL3) disposed on the source/drain;
the source/drain of the driving thin film transistor is electrically connected to the anode of the display unit (Figure 7); and 
a length of the source/drain (DE) of another one of the driving units electrically connected to the anode of another one of the display units disposed in the lower edge region and away from the first edge is longer than a length of the source/drain of the one of the driving units near the first edge (Figure 7).  

Thus, Kang is shown to teach all the limitations of claim 5 with the exception of:
(a) a second gate disposed on the first gate, and

(c) a source/drain trace is disposed on the planar layer;
(d) the source/drain of the driving thin film transistor is electrically connected to the anode of the corresponding to the [sic] display unit through the source/drain trace
(e) a length of the source/drain trace of another one of the driving units electrically connected to the anode of another one of the display units disposed in the lower edge region and away from the first edge is longer than a length of the source/drain trace of the one of the driving units near the first edge.  

Regarding (a) and (b), Choi teaches an analogous device in which a driving pixel TFT comprises a first gate G1/C1 and a second gate C2 (Figure 6; paragraphs 113-114) in order to construct the storage capacitor immediately above the first transistor, saving space and processing steps (paragraphs 145-146).  Thus, it would have been obvious at the time of filing to construct the TFT to have stacked first and second gate electrodes as taught by Choi in such a way as to reduce costs but maintain functionality.

Regarding (c), (d), and (e), Choi teaches an additional source/drain trace (ML) to accommodate for the additional DLj, DLj+1, and DLj+2 data lines, such that more lines may be included in a smaller space while still accommodating openings in the display (paragraphs 89-91).  It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the stacked data lines of Choi in the device of Kang in order to make a more robust device capable of accommodating different desired limitations to the shape of the device without compromising function.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026.  The examiner can normally be reached on M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817